Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered. Claim 22 has been cancelled. Claims 1-21 and 23-28 are pending.
 
3.		Applicant’s arguments filed on 08/05/2022 with respect to claims  1-21 and 23-28 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6,  19, 21, 27, 28  ,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20160219578 A1) hereinafter Lim   and further in view of  Takehana et al. (Us Pub 20120218934 A1) hereinafter Takehana

As to claim 1 Lim teaches a method of wireless communication, comprising: receiving, by a first wireless communication device from one or more wireless relay devices of a wireless network, synchronization information associated with the one or more wireless relay devices; ([0121] [0122][0123]Fig. 1, Fig. 4, cooperating device 300/relay,  transmits an uplink signal to the base station 100 in a subframe preceding the subframe (RA subframe) with an uplink random access  resource for uplink synchronization and  transmission/reception switching time is needed i.e., synchronization information, for the cooperating device 300's uplink transmission and discovery ranging signal reception)
determining, by the first wireless communication device, an uplink transmission timing adjustment for a second wireless communication device of the one or more wireless relay devices based on at least some of the synchronization information; ([0123] Fig. 1, Fig. 4, base station determines transmission timing offset of mobile station,  which is obtained  by applying the transmission timing offset Δ D.MS. Δ DMS is a value that is determined by base station 100, taking into consideration the difference Δ D in propagation delays of the base station 100,  the target terminal 200, and the cooperating device 300/relay, and the transmission/reception switching time TSW.)
[  ] the one or more wireless relay devices based on the uplink transmission timing adjustment.( [0256] Fig. 17, cooperating device 300 transmits a signal (hereinafter, referred to as a “relay signal”) received from the base station 100 at the transmission timing (TRL,rMS=TUL,rMS) of the cooperating device 300, the signal reaches the target terminal 200 at TUL,rMS+DMS,rMS)
Lim does not explicitly teach and transmitting, by the first wireless communication device, a message instructing the second wireless communication device to communicate a downlink message with a third wireless communication device of
Takehana teaches and transmitting, by the first wireless communication device, a message instructing the second wireless communication device to communicate a downlink message with a third wireless communication device of ([0068] Fig. 1, Fig. 11,  base station  apparatus 1 instructs the relay station apparatus 3 to start relay communication (Se8: Relay communication start); receiving this instruction, the relay station apparatus 3 relays wireless communication between the base station apparatus 1 and the mobile station apparatus 2 (Se9: Communication in progress). 
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Takehana with the teachings of Lim because Takehana teaches that  adjusting timing of transmitting signal would allow relay have a good communication with  a terminal . (Takehana [0068])
Claim 19 is interpreted and rejected for the same reasons as set forth in claim 1. 
As to claim 6 The combination of Lim and Takehana specifically Lim teaches   further comprising: receiving, by the first wireless communication device, one or more reports including at least one of capability information of one of the one or more wireless relay devices, scheduling information of one of the one or more wireless relay devices, transmit-receive switching requirements of one of the one or more wireless relay devices, or synchronization reference switching requirements of one of the one or more wireless relay devices, wherein the determining is based on the one or more reports. ([0123] Fig. 3,  when the cooperating device 300/Relay,  transmits an uplink signal to the base station 100 in the subframe preceding the subframe (RA subframe) with an uplink random access resource, a transmission/reception switching time is needed for the cooperating device 300's uplink transmission and discovery ranging signal reception) 
As to claim 21 The combination of Lim and Takehana specifically Lim  teaches wherein the first wireless communication device is at a next uplink hop from the second wireless communication device.  ([0071] Fig. 2, base station is uplink hop to relay node)
As to claim 27 The combination of Lim and Takehana specifically Lim  teaches The non-transitory computer-readable medium of claim 19, wherein the first wireless communication device is at a next uplink hop from the second wireless communication device.  ([0071] Fig. 2, base station  is uplink hop to relay node)
As to claim 28The combination of Lim and Takehana specifically Lim  teaches wherein the first wireless communication device is at a next uplink hop from the second wireless communication device  ([0003] Fig. 1, base station eNB is uplink hop to relay node)

Claims 2, 3, 4, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Takehana and further in view of  Zhang et al. (US Pub: 20130142106) hereinafter Zhang

As to claim 2.  The combination of Lim and Takehana does not explicitly teach wherein the determining includes: determining, by the first wireless communication device, the uplink transmission timing adjustment to align downlink (DL) transmissions of the one or more wireless relay to a common DL transmission timing reference.
Zhang teaches  wherein the determining includes: determining, by the first wireless communication device, the uplink transmission timing adjustment to align downlink (DL) transmissions of the one or more wireless relay to a common DL transmission timing reference.  ([0079] transmission time of the uplink sub-frame k of the backhaul link of the RN is aligned with the reception time of the downlink sub-frame k of the backhaul link of the RN when the RN transmits the PRACH in the sub-frame of the backhaul link. If there is an interval d between the transmission time of the uplink sub-frame k of the backhaul link of the RN and the reception time of the downlink sub-frame k of the backhaul link of the RN, the eNB shall know the magnitude of the d and the d is taken into account when the TACDL is calculated)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lim and Takehana with the teachings of Zhang because Zhang teaches that  relay nodes adjusts the downlink transmission timing of the present relay node according to the downlink transmission timing adjustment command of the access link so that downlink transmission of a backhaul link can be kept synchronized with downlink transmission of the relay node. (Zhang [0025])
 
Claim 20  is interpreted and rejected for the same reasons as set forth in claim 2. 

As to claim 3 The combination of Lim and Takehana does not explicitly teach wherein the determining includes: determining, by the first wireless communication device, the uplink transmission timing adjustment to align a downlink (DL) transmission timing reference of the second wireless communication device to an uplink (UL) transmission timing reference of the second wireless communication device.
Zhang teaches wherein the determining includes: determining, by the first wireless communication device, the uplink transmission timing adjustment to align a downlink (DL) transmission timing reference of the second wireless communication device to an uplink (UL) transmission timing  i.e., synchronization inform, of the second wireless communication device.  ([0082] The base station can adjust the values of the TAUL and the TADL through subsequent TACs to control the uplink transmission time of the backhaul link of the RN and the downlink transmission time of the access link of the RN)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lim and Takehana with the teachings of Zhang because Zhang teaches that  relay nodes adjusts the downlink transmission timing of the present relay node according to the downlink transmission timing adjustment command of the access link so that downlink transmission of a backhaul link can be kept synchronized with downlink transmission of the relay node. (Zhang [0025])

As to claim 4. The combination of Lim and Takehana does not explicitly teach wherein the determining includes: determining, by the first wireless communication device, the uplink transmission timing adjustment to align a downlink (DL) transmission timing reference of the second wireless communication device to a DL reception timing reference of the second wireless communication device.
Zhang teaches wherein the determining includes: determining, by the first wireless communication device, the uplink transmission timing adjustment to align a downlink (DL) transmission timing reference of the second wireless communication device to a DL reception timing reference of the second wireless communication device ([0085]-[0087] eNB  feeds back the TACUL and the TACDL commands for use in timing adjustment by the relay node, for the uplink of the backhaul link, the timing advance adjustment command is received in the sub-frame k and new timing adjustment shall be applied starting from the sub-frame k+n; and for the downlink transmission timing of the access link, the timing advance adjustment command is received in the sub-frame k and new timing shall be applied starting from the sub-frame k+n)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lim and Takehana with the teachings of Zhang because Zhang teaches that  relay nodes adjusts the downlink transmission timing of the present relay node according to the downlink transmission timing adjustment command of the access link so that downlink transmission of a backhaul link can be kept synchronized with downlink transmission of the relay node. (Zhang [0025])

Claims 5,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim,  Takehana and further in view of Wang et al. (US Pub: 20180098296) hereinafter Wang

As to claim 5 The combination of Lim and Takehana specifically Lim teaches  wherein the determining includes: determining, by the first wireless communication device, the uplink transmission timing adjustment based on at least one of a timing reference of the second wireless communication device  ([0123] Fig. 1, Fig. 4, base station determines transmission timing offset of mobile station,  which is obtained  by applying the transmission timing offset Δ D.MS. Δ DMS is a value that is determined by base station 100, taking into consideration the difference Δ D in propagation delays of the base station 100,  the target terminal 200, and the cooperating device 300/relay, and the transmission/reception switching time TSW.)
The combination of Lim and Takehana does not explicitly teach for receiving a downlink (DL) communication signal from a fourth wireless communication device of the wireless network or a timing reference of the second wireless communication device for receiving a DL communication signal from a fifth wireless communication device of the wireless network.
Wang teaches for receiving a downlink (DL) communication signal from a fourth wireless communication device of the wireless network or a timing reference of the second wireless communication device for receiving a DL communication signal from a fifth wireless communication device of the wireless network( [0053] Fig. 5, AN sense the third sync signal based on the third DL transmission time position (step S560) from AN 450 i.e., fourth node)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Wang with the teachings of Lim,  Takehana because Wang teaches that sensing synchronization signal would allow to determine a third downlink transmission time position for a third synchronization signal transmitted from one of the one or more neighboring radio nodes. (Wang [0053])

Claims 7, 8 10, 12, 13, 14 16, 18  and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim and further in view of  Zhang et al.(US Pub: 20090073916 A1) hereinafter Zhang916

As to claim 7  Lim teaches an apparatus comprising: a transceiver; and a processor in communication with the transceiver, wherein the apparatus is configured to: receive, from one or more wireless relay devices of a wireless network, synchronization information associated with the one or more wireless relay devices; ([0121] [0122][0123]Fig. 1, Fig. 4, cooperating device 300/relay,  transmits an uplink signal to the base station 100 in a subframe preceding the subframe (RA subframe) with an uplink random access  resource for uplink synchronization and  transmission/reception switching time is needed i.e., synchronization information, for the cooperating device 300's uplink transmission and discovery ranging signal reception)
and determine an uplink transmission timing adjustment for a first wireless communication device of the one or more wireless relay devices based on at least some of the synchronization information,([0104][0116] Fig. 3, cluster configuration message contain an uplink or downlink subframe used for relaying by the cooperating devices, an uplink subframe used for the transmission of a relay signal, and the transmission/reception timing offset for the relay signal; synchronized uplink reception at the base station 100, the base station 100 instructs all terminals including cooperating devices 300 to adjust the transmission timing in a random access procedure)
Lim does not teach wherein the transceiver is further configured to transmit a message instructing the first wireless communication device to communicate a downlink message with a second wireless communication device of the one or more wireless relay devices based on the uplink transmission timing adjustment.
Zhang916 teaches wherein the transceiver is further configured to transmit a message instructing the first wireless communication device to communicate a downlink message with a second wireless communication device of the one or more wireless relay devices based on the uplink transmission timing adjustment. ([0045][0046] Fig. 5,  initial ranging code is transmitted by the mobile station to relay station RS1 i.e., apparatus, RS1 determines transmission adjustment recommendations that bear on the time, frequency, or power; relay station RS1 sends to the base station BS2 i.e., first communication device in uplink,  a code grab message identifying a code index associated with the initial ranging code identifying the resources used for transmitting the initial ranging code, the MSID of the mobile station; base station BS2 will then send a code grab response including the transmission adjustment to the relay station RS1 (step 222), which will send the transmission adjustments in a ranging response message to the mobile station 16 i.e., second communication device)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Zhang916 with the teachings of Lim because Zhang916 teaches that allocating a unique ranging region having unique ranging resources would allow mobile station to initiate a ranging function with the corresponding relay station or base station thereby reducing interference.  (Zhang916 [0043])

Claim 13 is interpreted and rejected for the same reasons as set forth in claim 7. 

As to claim 8.the combination of Lim and Zhang916 specifically Zhang916 teaches , wherein the apparatus is further configured to determine the uplink transmission timing adjustment by: determining the uplink transmission timing adjustment to align downlink (DL) transmissions of the one or more wireless relay devices to a common DL transmission timing reference.  ([0045][0046] Fig. 5,  initial ranging code is transmitted by the mobile station to relay station RS1 i.e., apparatus, RS1 determines transmission  adjustment recommendations that bear on the time, frequency, or power; relay station RS1 sends to the base station BS2 i.e., first communication device in uplink;   base station BS2 will determine transmission
 adjustments for the mobile station 16 based on the transmission adjustment
recommendations (step 220) i.e., common downlink time)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Zhang916 with the teachings of Lim  because Zhang916 teaches that allocating a unique ranging region having unique ranging resources would allow mobile station to initiate a ranging function with the corresponding relay station or base station thereby reducing interference.  (Zhang916 [0043])
Claim 14 is interpreted and rejected for the same reasons as set forth in claim 8. 

As to claim 12 the combination of Lim and Zhang916 specifically Zhang916 teaches  wherein the apparatus is further configured to: receive one or more reports including at least one of capability information of one of the one or more wireless relay devices, scheduling information of one of the one or 4 4884-2149-3802 v.2 more wireless relay devices, transmit-receive switching requirements of one of the one or more wireless relay devices, or synchronization reference switching requirements of one of the one or more wireless relay devices, wherein the transmission timing adjustment is determined based on the one or more reports. ([0054]Fig. 7,  when  channel quality associated with the link with relay station RS2 become better than that of the link associated with the anchor relay station RS1,accordingly, the mobile station 16 will send a switching request via the allocated CQI channel to indicate the desire to switch communications from the anchoring relay station RS1 to relay station RS2 (step 416) and  switching request may be received by the anchoring relay station RS1 and relay station RS2)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Zhang916 with the teachings of Lim  because Zhang916 teaches that allocating a unique ranging region having unique ranging resources would allow mobile station to initiate a ranging function with the corresponding relay station or base station thereby reducing interference.  (Zhang916 [0043])
Claim 18 is interpreted and rejected for the same reasons as set forth in claim 12. 

As to claim 10 the combination of Lim  and Zhang916 does not teach wherein the apparatus is further configured to determine the uplink transmission timing adjustment by: determining the uplink transmission timing adjustment to align a downlink (DL) transmission timing reference of the first wireless communication device to a DL reception timing reference of the first wireless communication device.
Zhang teaches wherein the apparatus is further configured to determine the uplink transmission timing adjustment by: determining the uplink transmission timing adjustment to align a downlink (DL) transmission timing reference of the first wireless communication device to a DL reception timing reference of the first wireless communication device. ([0070] [0071] relay node can determine a timing advance of uplink transmission of the backhaul link ; wherein the uplink timing adjustment command is a command by which the relay node adjusts the uplink transmission timing of the backhaul link so that uplink transmission of the backhaul link is kept synchronization with uplink reception of the backhaul link)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lim and Zhang916  with the teachings of Zhang because Zhang teaches that  relay nodes adjusts the downlink transmission timing of the present relay node according to the downlink transmission timing adjustment command of the access link so that downlink transmission of a backhaul link can be kept synchronized with downlink transmission of the relay node. (Zhang [0025])
Claim 16 is interpreted and rejected for the same reasons as set forth in claim 10 

As to claim 23 the combination of Lim and Zhang916 specifically Zhang916  teaches, wherein the apparatus is at a next uplink hop from the first wireless communication device.  ([0041] Fig. 3,  relay station RS1, relay station RS2, and base station BS2 will detect the initial ranging code and determine transmission (TX) adjustment recommendations in light of reception characteristics associated with actually receiving and decoding the initial ranging code (steps 106, 108, and 110) i.e., RS2 is uplink of RS1)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Zhang916 with the teachings of Lim  because Zhang916 teaches that allocating a unique ranging region having unique ranging resources would allow mobile station to initiate a ranging function with the corresponding relay station or base station thereby reducing interference.  (Zhang916 [0043])
Claim 25 is interpreted and rejected for the same reasons as set forth in claim 23. 
As to claim 24. the combination of Lim and Zhang916 specifically Lim wherein the second wireless communication device is at a next downlink hop from the first wireless communication device.   ([0003] Fig. 1, base station eNB is uplink hop to relay node)
Claim 26 is interpreted and rejected for the same reasons as set forth in claim 24. 

Claims 11, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Zhang916  and Wang 

As to claim 11. The combination of Lim  and Zhang916 specifically Lim   teaches wherein the apparatus is further configured to determine the uplink transmission timing adjustment by: determining the uplink transmission timing adjustment based on at least one of a timing reference of the first wireless communication device ([0123] Fig. 1, Fig. 4, base station determines transmission timing offset of mobile station,  which is obtained  by applying the transmission timing offset Δ D.MS. Δ DMS is a value that is determined by base station 100, taking into consideration the difference Δ D in propagation delays of the base station 100,  the target terminal 200, and the cooperating device 300/relay, and the transmission/reception switching time TSW.)
The combination of Lim  and Zhang916does not teach for receiving a downlink (DL) communication signal from a third wireless communication device of the wireless network or a timing reference of the first wireless communication device for receiving a DL communication signal from a fourth wireless communication device of the wireless network.  
Wang teaches or receiving a downlink (DL) communication signal from a third wireless communication device of the wireless network or a timing reference of the first wireless communication device for receiving a DL communication signal from a fourth wireless communication device of the wireless network.  ([0053] Fig. 5, AN sense the third sync signal based on the third DL transmission time position (step S560) from AN 450 i.e., fourth node)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Wang with the teachings of Lim and Zhang916 because Wang teaches that sensing synchronization signal would allow to determine a third downlink transmission time position for a third synchronization signal transmitted from one of the one or more neighboring radio nodes. (Wang [0053])
Claim 17 is interpreted and rejected for the same reasons as set forth in claim 11. 
Claims 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Zhang916  and Zhang 

As to claim 9.  the combination of Lim  and Zhang916 does not specifically teach wherein the apparatus is further configured to determine the uplink transmission timing adjustment by: determining the uplink transmission timing adjustment to align a downlink (DL) transmission timing reference of the first wireless communication device to a UL transmission timing reference of the first wireless communication device.
Zhang teaches , wherein the apparatus is further configured to determine the uplink transmission timing adjustment by: determining the uplink transmission timing adjustment to align a downlink (DL) transmission timing reference of the first wireless communication device to a UL transmission timing reference of the first wireless communication device.. ([0070] [0071] relay node can determine a timing advance of uplink transmission of the backhaul link ; wherein the uplink timing adjustment command is a command by which the relay node adjusts the uplink transmission timing of the backhaul link so that uplink transmission of the backhaul link is kept synchronization with uplink reception of the backhaul link)
therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lim and Zhang916  with the teachings of Zhang because Zhang teaches that  relay nodes adjusts the downlink transmission timing of the present relay node according to the downlink transmission timing adjustment command of the access link so that downlink transmission of a backhaul link can be kept synchronized with downlink transmission of the relay node. (Zhang [0025])
Claim 15 is interpreted and rejected for the same reasons as set forth in claim 9. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413